UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report:October 25, 2007 (Date of earliest event reported):October 24, 2007 Silverleaf Resorts, Inc. (Exact name of registrant as specified in its charter) Texas (State or other jurisdiction of incorporation) 1-13003 75-2259890 (Commission File Number) (IRS Employer Identification Number) 1221 River Bend Drive, Suite 120, Dallas, Texas 75247 (Address of principal executive offices) (Zip Code) 214-631-1166 (Registrant’s telephone number, including area code) Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a.12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On October 24, 2007, the Registrant issued a press release announcing that it will release its financial results for the quarter ended September 30, 2007 on October 30, 2007 after the market closes. In addition, the Registrant announced that it will host a conference call and Webcast to review these results at 9:00 a.m. Eastern Time on October 31, 2007.The information in this item (including Exhibit 99.1) is being furnished pursuant to Item 9.01 and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934 (the “Exchange Act”) or otherwise subject to the liabilities of that section, nor shall it be incorporated by reference in any filing under the Securities Act of 1933 or the Exchange Act, regardless of any general incorporation language in the filing. Item 9.01 Financial Statements and Exhibits (c)Exhibits Exhibit No. Description of Exhibit *99.1 Press Release issued by the Registrant on October 24, 2007 announcing dates for release of earnings for the quarter ended September 30, 2007 and investor conference call. * filed herewith SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DATE:October 25, 2007 SILVERLEAF RESORTS, INC. By: /S/ HARRY J. WHITE, JR. Name: Harry J. White, Jr. Title: Chief Financial Officer EXHIBIT INDEX Exhibit No. Description of Exhibit *99.1 Press Release issued by the Registrant on October 24, 2007 announcing dates for release of earnings for the quarter ended September 30, 2007 and investor conference call.
